Case 6:18-cv-00005-DWM Document 87 Filed 04/13/21 Page 1 of 2

IN THE UNITED STATES DISTRICT COURT
FOR THE DISTRICT OF MONTANA

HELENA DIVISION
JESSICA U., CV 18-05-H-DWM
Plaintiff,
VS. JUDGMENT
HEALTH CARE SERVICE

CORPORATION d/b/a BLUE CROSS
AND BLUE SHIELD OF MONTANA,

Defendant.

 

 

IT IS HEREBY ORDERED that the Joint Motion for Judgment on the
Pleadings and to Defer the Deadline for Filing of Plaintiff's Motion for Attorney’s
Fees (Doc. 86) is GRANTED.

IT IS FURTHER ORDERED that the Plaintiff's Motion for Summary
Judgment (Doc. 54) is GRANTED, the Plaintiffs Motion for Reconsideration
(Doc. 76) is GRANTED, and the Defendant’s Motion for Summary Judgment
(Doc. 45) is DENIED.

IT IS FURTHER ORDERED that the filing deadline pertaining to the

Plaintiff's motion for attorney’s fees, costs, and interest on the benefits awarded, is
Case 6:18-cv-00005-DWM Document 87 Filed 04/13/21 Page 2 of 2

deferred until resolution of the Defendant’s appeal (Doc. 84) by the Ninth Circuit.
Plaintiff shall file a status update no later than thirty (30) days after appellate

proceeding have been completed.

_ 1k ;
DATED this (2 day of April, 2021.

 

Donald W.|Molloy, District Judge
Unite s District Court

  
